        Case 2:19-cv-00048-NDF Document 60 Filed 08/19/19 Page 1 of 12


                                                                                  FILED
                                                                             US.OISTHICT
  John H. Schneider, MD,MS-ADR                                           DiSTRiCT Or WYOMi^:u
  Reg# 64084298
  Metropolitan Correction Center
                                                                         2G15AUG19 KtnQ-Ql
  808 Union St                                                          STEPHAN HARRiS.CLEKS
  San Diego, CA 92101                                                            CHEYEHHE
  Pro Se Defendant


                             UNITED STA2TiS DISTRICT COURT
                             FOR THE DISTRICT OF WYOMING


JIMMIE 0. BILES, JR., MD,
                                                   CAUSE NO. 19-CV-48-F
        Plaintiff                                  Hon.Nancy Fruedenthal


V.




JOHN H. SCHNEIDER; and MEDPORT,                    DEFENDANT AND COUNTER-PLAINTIFF
LLC,                                                JOHN H.SCHNEIDER,JR.'S RESPONSE
                                                        TO PLAINTIFF AND COUNTER-
        Defendants                                   DEFENDANT'S MOTION TO DISMISS
                                                    SECOND AMENDED COUNTERCLAIMS


JOHN H. SCHNEIDER,

        Counter-Claimant


V.


                                             it
JIMMIE G. BILES,JR.,

        Counter-Defendant




       COME NOW, Defendant and Counter-Plaintiff JOHN H. SCHNEIDER, hereby files his

response to Plaintiff and Counter-Defendant Jimmie Biles' Motion to Dismiss filed with the Court

on August 2, 2019 requesting this court dismiss the second amended counter-claim for declaratory

relief that John H. Schneider filed against Jimmie Biles on July 29, 2019.


Schneider's Response in Opposition to Biles' Motion to Dismiss                         Page 1 of 10
        Case 2:19-cv-00048-NDF Document 60 Filed 08/19/19 Page 2 of 12



        I.      THE SETTLEMENT AGREEMENT SHOULD NOT BE PRESUMED VALID



        Perpetual contracts are not favored in the law, and no presumption of validity should arise

when the agreement contains no definite term. Perpetual contracts are contrary to public policy in

certain states, including Wyoming. Police Protective Ass'n of Casper v. City of Casper, 575 P. 2d 1146,

1149(1978); Rico Inditstries, Inc. v. TLC Group, Inc., 6 NE 3d 415,420 (Iil.App.Ct. 2014); Armstrong

Bus. Sews., Inc. v. H & R Block, 96 S.W.3d 867,877(Mo.Ct.App. 2002).


        The Wyoming Supreme Court has held diat perpetual agreements are null and void, or if

an agreement is not perpetual by its terms but still "not susceptible to the implication of a specific

period of duration," then such agreements are to "be terminated at will upon the giving of

reasonable notice." Police Protective Ass'n of Casper v. Cit^i of Casper, 575 P. 2d 1146, 1149 (1978).


        A contract whose validity is in question due to a lack of term cannot be presumed valid. A

breach of contract claim would lead to such an outcome, as Biles has asserted, while the

declaratory judgment claim would not necessitate such a one-sided burden that is prejudicial to

Schneider's Second Amended Claim that the agreement has expired and is no longer enforceable,

if it ever was valid from the outset.


        To the extent there was an appropriate duration, by conduct and deed both Biles and

Schneider have provided reasonable notice to each other that they both intended on terminating

the settlement agreement. Retaining a breach of contract action alone, with its "presumption of

validity," creates a burden of proof on Schneider that would not exist in the declaratory judgment

action. This lack of presumption, combined with the allegations of slander surrounding the




Schneider's Response in Opposition to Biles' Motion to Dismiss                             Page 2 of 10
        Case 2:19-cv-00048-NDF Document 60 Filed 08/19/19 Page 3 of 12




website and social media postings, reinforce the need to enlarge this action beyond a narrow

breach of contract claim in favor of a greater declaration of the parties' rights.


        Significantly, Biles requests this Court disregard a critical and intractable fact intrinsic in

the settlement agreement: such agreement was created exclusively by Biles current counsel, the

Spence Law Firm, on or around May            2012. Biles now expects this Court to enforce a

perpetual contract against Schneider when it was never the intention of Biles or Schneider to form

a perpetual obligation between them.

        Biles first argument is invalidated by his second argument, alleging that the settlement

agreement remains valid in perpetuity, though void of an enforceable term. Without a defined

term, the Court cannot infer or presume the underlying agreement is an enforceable contract.

       This Court should disregard Biles' implicit argument that the egregious and fundamental

error of craft, or deliberate ambiguity that Spence Law Firm committed when constructing the

2012 settlement agreement, was a singular mistake of Schneider. Citing the lack of term as a

"unilateral mistake" is not supported with evidence or testimony by Biles' current counsel, and has

been belied by the conduct of the Biles team immediately after the agreement was entered and for

years thereafter.

        Although Biles attempts to utilize Dr. Schneider's past pleadings as evidence that the

agreement is a valid contract, the Court itself has already rendered the opinion that Schneider's

First Amended Counterclaim arguments are without merit, dismissing the First Amended

Counterclaim for breach of contract. Nonetheless, a review of this claim reveals that Schneider

alleged that Biles directed and acted with his legal counsel to "continually breach the settlement

agreement through presentation of distorted Tacts'... to the media, civilian non-parties, legal and



Schneider's Response in Opposition to Biles' Motion to Dismiss                              Page 3 of 10
        Case 2:19-cv-00048-NDF Document 60 Filed 08/19/19 Page 4 of 12




administrative panels, all designed to destroy the livelihood and reputation ofJohn H.

Schneider..." Doc. 33, FAC,T[3. In his response brief[Doc. 41] to Biles' Motion to Dismiss,

Schneider further argued that Biles' counsel began immediately in 2012 to methodically spread

disinformation about Schneider's conduct in the Biles v. Schneider litigation, contrary to the

confidentiality mandate in the agreement. Nonetheless, Schneider diligently complied with the

settlement agreement by well compensating Biles to rectify potential harm to Biles' reputation

from the previous conduct in question, and thereafter remaining absolutely silent on the

circumstances surrounding such conduct.

       Biles would request a double standard of interpretation by this Court in their current

argument asserting that Schneider's earlier counter-claim must in fact be found as evidence of a

contractual obligation of the settlement agreement. Biles requests the Court overlook the Biles

team strategic decision to avoid a term descriptor in their crafted settlement agreement, such that

only now do they wish to fill it to create a perpetually binding contract.

       Biles assumes that the court will consider the purposeful lack of a defined term in the •

settlement agreement as a simple and singular error on the part of Biles' counsel, who exclusively

crafted and prepared every parameter set forth in this agreement. This is artful misdirection by

Biles, as the second claim in their argument is not accompanied by any evidence that Biles or his

agents presumed the settlement agreement would survive and be legally enforceable in perpetuity.

       Schneider intends on providing evidence to the Court of Biles communications with

media, administrative bodies, and the public, protected by the same 2012 agreement affirming that

Biles never considered the agreement a legally enforceable contract indefinitely. A contract in




Schneider's Response in Opposition to Biles' Motion to Dismiss                          Page 4 of 10
         Case 2:19-cv-00048-NDF Document 60 Filed 08/19/19 Page 5 of 12



perpetuity was not defined and agreed upon by all parties; it only pertained to settlement and

confidentiality from conduct arising in the 2012 litigation.

        II.     SCHNEIDER^S POSTS WERE NOT SLANDEROUS


        Biles once again argues that the posts found on social media and the website

www.healthcare-malDractice.coin were contrived and fictitious and therefore constitute defamation

and slander, and a violation of an invalid contractual obligation that neither Biles nor Schneider

ever agreed to in perpetuity.

        Schneider requests the Court review said postings on these sites to confirm Schneider has

not proffered slanderous allegations against Biles in any way. Dr. Schneider merely reproduces

independent and verifiable testimony from third parties who neither influence nor benefit from

litigation between Biles and Schneider. Unrebutted, the Court should accept these testimonials as

factual, as Biles offers neither argument nor evidence to challenge the authenticity, accuracy, or

validity of any of these profoundly disturbing events annotated by multiple third parties.

        Biles therefore implicitly acknowledges what can only be concluded as a profound level of

antisocial and reckless behavior by Biles to stifle the alternative dispute resolution services and

advertising for those services provided by Schneider through his master's degree level training from

Creighton Law School.

        Dr. Schneider reasserts all past arguments including his first amendment right to

communicate publicly and privately on issues brought forth in this litigation that are of public

safety concern. Dr. Schneider is not bound by the 2012 settlement agreement, as this agreement is

not a valid contract, being devoid of a term of enforcement, and having long lost its utility to

preserve any confidentiality between the parties.




Schneider's Response in Opposition to Biles' Motion to Dismiss                            Page 5 of 10
        Case 2:19-cv-00048-NDF Document 60 Filed 08/19/19 Page 6 of 12



        Biles and his agents purposefully avoided a term limit to the agreement and as such Dr.

Schneider could only view the term of this agreement as extremely limited based upon the Biles'

parties actions and behavior. Dr. Schneider cannot be restrained by an agreement lacking clear

language that it exists in perpetuity when the behavior of neither party comports with this

interpretation.


        III.      DECLARATORY RELIEF IS APPROPRIATE UNDER WYOMING LAW


        The settlement agreement, lacking a term, cannot be construed as perpetual in nature, and

is therefore null and void. Alternatively, should the settlement agreement be construed as

executory in nature, then it is terminable at will. In either case, the declaratory judgment remedy

can construe the relations between Biles and Schneider under the settlement agreement without

having to interpret whether any contractual provision has been breached. Accordingly, to properly

determine the status of the agreement between Biles and Schneider, this court should liberally

construe and administer the Wyoming Declaratory Judgments Act, as the act itself mandates.


        As cited by Biles, Wyoming Statute § 1-13-102 appears to be an old version of the

Wyoming code. Declaratory judgments in Wyoming are found in the Uniform Declaratory

Judgments Act,§§ 1-37-101 et. seq. W.S. section 1-37-102 of this Act states:


       "Courts of record within their respective jurisdictions may declare rights, status and
        other legal relations whether or not further relief is or could be claimed. No
        proceeding is open to objection on the ground that a declaratory judgment or
        decree is prayed for. The declaration may be either affirmative or negative in form
        and effect, and such declarations shall have the effect of a final judgment."

        Schneider prays for a declaratory judgment in this proceeding, which is not "open to

objection." Contrary to this statute. Biles nonetheless objects, claiming that declaratory relief is a

"mirror-image" counterclaim. It is not. Schneider seeks relief under the Uniform Declaratory


Schneider's Response in Opposition to Biles' Motion to Dismiss                             Page 6 of 10
        Case 2:19-cv-00048-NDF Document 60 Filed 08/19/19 Page 7 of 12




Judgments Act because such act affords supplemental relief under W.S.§ 1-37-110 which broadens

this court's ability to interpret the relations between Biles and Schneider beyond the four corners

of the settlement agreement. Particularly, Biles has leveled new allegations of slander against

Schneider. Declaratory relief would better serve to interpret and adjudicate such questions that are

beyond the scope of a breach of contract.


        As elaborated above, this court should also deny Biles' request because a declaration of the

contract's validity due to a lack of "term" provision should not presume that the contract is valid.

Further, Wyoming statute § 1-37-103 creates a more specific statutory right to have the settlement

agreement interpreted, where it states:


       "Any person interested under a deed, will, written contract or other writings
        constituting a contract, or whose rights, status or other legal relations are affected
        by the Wyoming constitution or by a statute, municipal ordinance, contract or
        franchise, may have any question of construction or validity arising under the
        instrument determined and obtain a declaration of rights, status or other legal
        relations."(emphasis added)

       The Wyoming Uniform Declaratory Judgments Act should not be construed as narrowly as

Biles requests. The Act creates a positive right in persons to petition the court to construe the

validity of a written instrument to which that person is a party. In this case, there is a controversy

regarding the enforceability of the agreement because the settlement agreement lacks a definite

term. Schneider appropriately asserts that the term has well expired after Biles was afforded several

years to offset any negative effects from the unfortunate mailing which gave rise to the settlement

agreement. While Biles has now had sufficient opportunity and has doubtless bolstered his

marketing and advertising presence for years in the marketplace, Schneider did not bargain away

his First Amendment rights indefinitely, nor does the settlement agreement contemplate such an



Schneider's Response in Opposition to Biles' Motion to Dismiss                             Page 7 of 10
        Case 2:19-cv-00048-NDF Document 60 Filed 08/19/19 Page 8 of 12



outcome. Schneider does not to wish and has no intention to slander or defame Biles, but does

wish to use his past experiences to inform the public in conflict resolution in medicine.


        W.S.§ 1-37-104 reinforces Schneider's right to have the settlement agreement reviewed for

its construction or validity, where it states that "[a] contract may be construed either before or after

there has been a breach thereof." Thus, there cannot be a "mirror-image" counterclaim bar for

declaratory relief that negates the express statutory clause permitting precisely such approach.

        W.S.§ 1-37-107 also affirms the court's ability to provide declaratory relief when such final

judgment will "terminate the controversy or remove an uncertainty." Here, the lack of a contract

term creates enormous uncertainty. Should the court render the contract void and unenforceable,

this controversy would immediately terminate.


        Finally, Wyoming statute § 1-37-114 regarding construction of the Uniform Declaratory-

Judgments Act states that this Act "is to be liberally construed and administered" to effect its

purpose "to settle and to afford relief from uncertainty and insecurity with respect to legal

relations." The settlement agreement contains a gaping hole of uncertainty and insecurity because

Biles reads into the agreement something that is not there: a clear and definite term of

performance obligation or enforcement.


        Schneider presumed that the agreement had expired after all vestiges of harm to Biles from

the flyer mailing had well since passed. Schneider's posting of facts in the context of medical

conflict resolution does not slander or threaten to slander Biles in any way. Biles over-reacts to the

significance and reach of a website with negligible viewership. Declaratory relief will help resolve

the scope and nature of speech Schneider makes that Biles attempts to unjustly stifle.



Schneider's Response in Opposition to Biles' Motion to Dismiss                            Page 8 of 10
        Case 2:19-cv-00048-NDF Document 60 Filed 08/19/19 Page 9 of 12



       Begrudging availability of the Declaratory Judgments Act is inconsistent with the remedial

tenor expressed in the Act, directed to the elimination of uncertainty and insecurity and

settlement of controversy. Brimmer v. TKomson,521 P.2d 574(Wyo. 1974), quoting favorably from

Planned Parenthood Center of Tucson, Inc. v. Maries, 1972, 17 Ariz. App. 308, 497 P.2d 534, 538.


       The Declaratory Judgments Act unequivocally allows parties to a written contract to seek

its remedial relief, whether "before or after there has been a breach thereof (W.S.§ 1'37'104).

Because the Act itself contemplates "before or after" a breach, the plain language of the Act clearly

allows a contracting party to seek declaratory relief even when a breach of contract claim has

arisen. For the foregoing reasons, declaratory relief in these circumstances is appropriate.

                                            SUMMARY


       Biles' arguments invalidate their own claims of breech of contract. The failure to define a

term in the original settlement agreement as a "simple and singular mistake" of Schneider is

without evidentiary support when such agreement was drafted by the Spence Law Firm alone. .

Furthermore, the assertion that Biles considered the agreement as a contract in perpetuity is

unsupported by evidence of Biles' parties' post-agreement behavior. Dr. Schneider further asserts

his first amendment rights to free speech for both advertising his own trade and for public safety,

and notes that Biles' claim that Schneider "should have" considered the 2012 agreement as a

contract in perpetuity is unreasonable and without merit.

       Dr. Schneider requests the Court acknowledge the settlement agreement as an invalid

contract and rule in favor of Schneider for declaratory relief, appropriate under Wyoming law.

Based upon the preceding, John H. Schneider respectfully requests this court deny defendant

Biles' motion to dismiss Schneider's second amended counter-claim for declaratory relief.


Schneider's Response in Opposition to Biles' Motion to Dismiss                           Page 9 of 10
       Case 2:19-cv-00048-NDF Document 60 Filed 08/19/19 Page 10 of 12




       1, John H.Schneider, do swear and affirm that the above statements are true and correct to

the best of my knowledge.


                                     Respectfully,

                                    /s/ John H. Schneider

                                     Pro-se defendant/Counter-Claimant




Schneider's Response in Opposition to Biles' Motion to Dismiss                     Page 10 of 10
     Case 2:19-cv-00048-NDF Document 60 Filed 08/19/19 Page 11 of 12




                                                           Sujc't-'a S:>v-|
     sMC , \i?h/\                ScUt^cicier, yn5 f/HSr-t^Da^
     3'^ —^-VtM oWc I S> I to 11'^




r\




r\
        Case 2:19-cv-00048-NDF Document 60 Filed 08/19/19 Page 12 of 12



                                    CERTinCATE OF SERVICE



       I, Adam H. Owens, hereby certify that on the 16th day of August 2019, a copy of the
foregoing document was served via first class mail to the following persons:

R. Daniel Fleck
M. Kristeen Hand
THE SPENCE LAW FIRM, LLC
15 South Jackson
P.O. Box 548
Jackson, WY 83001
T: 307.733.7290
F: 307.733.5248


Attorneys for Plaintiff

Anna Reeves Olson,#6-3692
Park Street Law Office
242 So. Park Street
Casper, WY 82601
(307) 265-3843
(307) 235-0243 facsimile
aro@p3i"kstreetlaw.com

Attorney for Plaintiff


Via Personal Delivery to:

Granite Peak Law PLLC
Adam H. Owens
Gregory Costanza
2320 W. Main St., Ste. 6A
Bozeman, Montana 59718
T; 406.530.9119
F: 406.794.0750
E: adam@granitepeaklaw.com;
gregory@granitepeaklaw.com

Attorneys for Medport, LLC                                          ^>
                                                            Clil^        0
                                                           Adam Owens




Certificate of Service for Response to Motion to Dismiss
